Additional Opinion on Petition fob. Reheabing. Mb. Justice Linscott delivered the opinion of the court: A petition for rehearing was filed in the above entitled cause. It is claimed that certain points were overlooked, one of them being that the court stated that Mr. Ray filed his suit for the May Term, 1931 in the Circuit Court of Warren County against Anderson (Anderson being the defendant in this suit brought to recover damages for Ray’s injury), and upon a trial of the case by a jury, was awarded the sum of $100.00 damages, but has failed to collect it. That statement was taken from the sworn declaration or petition filed in this case, and it was assumed by the court that if payment of the $100.00 was afterwards made, that an amendment would have been made to the declaration or petition. While it is true that Mr. Ray did testify that the $100.00 was paid, it is likewise true that the mis-statement in the opinion was not entirely the fault of the court. The petition for rehearing also relies upon a statement made by Fred Tarrent to the effect that from the time of Ray’s injury, March 6, 1930 to the date of his release on November 25,1931, Mr. Ray was paid a total sum of $2,233.07, only a part of which was earned by his services to the department, and it appears that he was incapacitated by the injury. There is nothing in the statement which shows which part was earned or unearned. Mr. Tarrent also stated that it was his opinion that Ray was entitled to some compensation. From Mr. Tarrent’s statement, it appears that he did receive some compensation. It is also contended that another letter from Mr. Tarrent addressed to L. Fred O’Brien, stated that he, Mr. Tarrent and others connected with the Highway Department, met with Mr. Ray and discussed the details of procedure outlining to him specifically the course necessary for him to follow and explaining that it was necessary for him to attempt to collect damages from Mr. Anderson before he could file his case in the Court of Claims for damages. Assuming that Mr. Tar-rent did make such a statement, that is not the law and could not be followed by this court. It is also argued that Mr. Tar-rent stated: “During this entire period and for a considerable length of time afterwards, Mr. Ray was carried on the monthly payroll at $125.00 a month which was his stipulated salary. He did practically no productive work on his maintenance section during this entire period.” Mr. Bay’s testimony on this, however, is in conflict. He says that from March 6,1930, he was confined at home and did not report for duty for approximately four months. “I returned to duty after four months. After I returned to duty, I supervised the work. I did not attempt to do any manual labor. My duties consisted of just overseeing the work; going over the road, patrolling the road every day from one end to the other, round trip. I would have men working in different places at the job. During that time, I furnished my own car and my own gasoline. I received from salary or compensation from March 6, 1930 until March 12, 1931, $125.00 per month.” This is misstated in the abstract, but it appears from Bay’s testimony that he received $125.00 per month until May 12, 1931; until he was released from the service of the department on November 25, 1931, he received $458.07 ¿t the rate of forty cents per hour. This money was received on account of his employment. He also testified that Mr. Heffner of the Peoria District Office gave him notice that his services would terminate on the 25th of November, 1931, and he was then informed that he wasn’t able to do the work and that they had to get someone in the department who could. In the petition for rehearing it is stated that they rely upon the case of Kennedy vs. State of Illinois, 7 C. C. R. 260, and it is contended that the facts in the Kennedy case are in point with the facts in the case at bar, and in that case this court said: “The evidence discloses that claimant was paid compensation in the amount of Three Hundred Seventy-five Dollars ($375.00). Such payment at the rate which claimant was entitled to receive, to-wit, Fourteen Dollars and Forty-two Cents ($14.42) per week, paid his compensation from the day after the accident to March 27th, 1932. The record shows that the declaration herein was filed in this court on February 14th, 1933.” Under Section 24 of the Compensation Act, which we are "bound to consider, application for compensation must be filed within one year after the date of the injury or within one year after the date of the last payment of compensation. According to Bay’s testimony, the last compensation that he received, whether he now contends was for services rendered or strictly compensation, was November, 1931. This claim was filed on April 3,1933. Manifestly, we have no jurisdiction in the case, but even if we had jurisdiction, when we take into consideration the medical testimony of the claimant himself, we would be compelled to deny an award. Dr. E. E. Barbour on cross-examination stated that he never saw the claimant until the 24th, 25th and 26th of September, 1930, when he examined him, and that was the only examination he made; that he did form an opinion but it was the result of talking with others, and that he couldn’t tell at that time how extensive a wound the claimant had received, and that would have something to do with his opinion. He also stated that the extent of the injury might, or might not make some difference in his opinion. He also stated that the dizziness complained of by the claimant was not necessarily due to an accident. The claimant was 68 years old at the time of the injury, and this Doctor stated that men of that age are apt to have dizzy spells as a natural proposition and not attributable to any accident. He also stated that the cause of his dizziness might have been due to something that occurred after the date of the injury and before his examination. Dr. C. J. Hyslop was called and his direct examination was conducted by Mr. O ’Brien. He was Fifth District Health Supervisor of communicable diseases under Public Health Department and employed by that department. He gave the claimant a cursory examination, which consisted of a general examination without taking blood tests, urinalysis, X-ray, seeing plates, or any laboratory work. He stated that he observed a man of about 70 years. Dr. Hyslop made a superficial neurological examination, and found a man well preserved, well nourished, weighing about one hundred seventy pounds, and apparently in fairly good health, suffering from a cataract on the right eye — slight cataract on both eyes. His heart was negative, and his blood pressure was 162/104, a little high for his age; no romberg sign and his coordination was fairly good. After bending his body, he is slightly unsteady, but m a minute or less, his coordination is very good. His walk is fairly normal; not very much hesitancy, no limp and no cane. Dr. Hyslop stated that in his opinion, for a man of Mr. Bay’s age, he is in apparently very good physical condition, and guessed that he had an expectancy of at least eight years. He thought he could only perform light manual labor. He stated that he was about fifty per cent efficient. On cross-examination he stated that he got around as a man of his age would get around, and his reaction after bending over was about normal for a man of his age, and stated that from his diagnosis he would say that the claimant had arteric schlerosis with beginning senility, with a chronic nephretis and a prostatic involvement, which is natural to assume in a man of his age, and which he found. His blood pressure, which is higher than normal, corroborates this statement. He further testified that these pathological conditions were no more attributable to trauma, that might have been occasioned two or three years ago, than to ordinary senility. In a personal injury case, the claimant was given an award by the jury in the sum of $100.00. Whether this award was paid or not paid is immaterial in this case. We assume that the same medical testimony, at least by one witness it is true, was given at the trial of. the personal injury case as was given here. It is quite apparent that the jury and the court that tried the case was of the opinion that Mr. Ray’s injuries were in fact not as serious as he alleged in his claim in this court, but be that as it may, this court is bound by Section 24 of the Compensation Act, and bécause application for compensation was not filed within one year after the date of the injury or within one year after the date of the last payment of compensation, the right to file such application is barred, and we hold that we would have no jurisdiction in this case to grant compensation.